NORFOLK SOUTHERN CORPORATION
LONG-TERM INCENTIVE PLAN AND
RESTRICTED STOCK UNIT PLAN

Waiver Agreement

            This Waiver Agreement entered into as of  March 28, 2006, by and
between Norfolk Southern Corporation (Corporation) and L. Ike Prillaman
(Optionee) modifies 42,000 Restricted Shares granted to Optionee on January 28,
2005 and 30,000 Restricted Shares granted to Optionee on January 30, 2004 under
the Norfolk Southern Corporation Long-Term Incentive Plan, and 28,000 Restricted
Stock Units granted on January 28, 2005 and 20,000 Restricted Stock Units on
January 30, 2004, under the Norfolk Southern Corporation Restricted Stock Unit
Plan (collectively, "Restricted Awards"). 

            WHEREAS, under the existing terms of the Restricted Awards, if
Optionee's employment is terminated by reason of his or her Retirement before
expiration of the Restriction Period, the number of Restricted Shares and
Restricted Stock Units shall be reduced by the proportion of the Restriction
Period remaining after such Retirement (the "Proration Provision").  At that
time, the restrictions on the balance of such Restricted Awards (the "Vested
Awards") shall lapse on the date of the Optionee's Retirement and such Vested
Awards shall be distributed to Optionee.  Optionee's Vested Award totaled 31,466
Restricted Shares and 20,976.4 Restricted Stock Units, which will be distributed
to Optionee after his Retirement.    

WHEREAS, in accordance with the Proration Provision, 40,534 Restricted Shares
and 27,023.6 Restricted Stock Units (the "Non-Vested Award") would have been
subject to forfeiture upon Optionee's Retirement.

            WHEREAS, the Compensation Committee of the Corporation's Board of
Directors has agreed to waive the Proration Provision on the Non-Vested Awards,
subject to the conditions set forth herein. 

THEREFORE, in consideration of this waiver, Optionee agrees to the terms set
forth herein.  These terms shall amend the existing terms of the Non-Vested
Awards and any outstanding agreements with respect to these Awards.  All
remaining terms of the Non-Vested Awards and all terms of the Vested Awards
shall remain in full force and effect, and all other terms and conditions of the
Norfolk Southern Corporation Long-Term Incentive Plan and Norfolk Southern
Corporation Restricted Stock Unit Plan (collectively, "Plans") shall remain in
effect.  Capitalized terms used in this Waiver Agreement but not defined herein
shall have the same meanings as in the Plans. 

Optionee hereby agrees to the following terms:

1.  Restriction Period Remains in Effect.  The Restriction Period for the
Non-Vested Awards shall not lapse upon Optionee's Retirement but shall remain in
effect, and the Non-Vested Awards shall not be distributed to Optionee until the
earlier of January 29, 2007, with respect to the Restricted Shares and
Restricted Stock Units granted in 2004, and January 27, 2010, with respect to
the Restricted Shares and Restricted Stock Units granted in 2005, or the death
of the Optionee before the expiration of the Restriction Period. 

2.  Forfeiture Upon Breach of Non-Compete/Non-Solicitation Covenant.  During the
Restriction Period, Optionee covenants and agrees not to work for or provide
services for any Competitor, on his own behalf or in the service of or on behalf
of others, including, but not limited to, as a consultant, independent
contractor, owner, officer, partner, joint venturer, or employee, at any time. 
Optionee further covenants and agrees during the Restriction Period not to, on
his own behalf or in the service of or on behalf of others, including, but not
limited to, as a consultant, independent contractor, owner, partner, joint
venturer or employee, (i) solicit, recruit, entice or persuade any employee of
the Corporation or any of its subsidiaries or affiliates (other than persons
employed in a clerical or other nonprofessional position) to leave the
employment of the Corporation or any of its subsidiaries or affiliates, or
recommend or refer any employees of the Corporation or any of its subsidiaries
or affiliates for employment consideration to others, or (ii) solicit, entice,
persuade or induce any person or entity doing business with the Corporation or
any of its subsidiaries or affiliates to terminate or refrain from extending or
renewing such relationship.  If the Optionee breaches this
non-compete/non-solicitation covenant, the Non-Vested Awards shall be forfeited
immediately and all rights of the Optionee to such Non-Vested Awards shall
terminate immediately without further obligation on the part of the Corporation
or any Subsidiary Company.      

For purposes of this Waiver Agreement, "Competitor" shall mean any entity in the
same line of business as the Corporation in the North American markets in which
the Corporation competes, including, but not limited to, any North American
Class I rail carrier, any other rail carrier competing with the Corporation
(including without limitation a holding or other company that controls or
operates or is otherwise affiliated with any rail carrier competing with the
Corporation), and any other provider of transportation services competing with
the Corporation, including motor and water carriers.    

3.  Execution of Stock Power.  Optionee agrees to endorse in blank a stock power
for the Restricted Shares portion of the Non-Vested Awards, a copy of which is
attached hereto, and return the signed stock power to the Corporation's
Corporate Secretary within ten days of receiving this Waiver Agreement.   

IN WITNESS WHEREOF, this Waiver Agreement has been executed in duplicate on
behalf of the Corporation by its officer thereunto duly authorized, and by the
Optionee in acceptance of the above-mentioned waiver of the Proration Provision,
as of the day and year first above written.   

                                                                        NORFOLK
SOUTHERN CORPORATION

                                                                               
/s/ John P. Rathbone

                                                                       
By:_________________________________

 

                                                                        OPTIONEE

                                                                               
/s/ L. Ike Prillaman

Dated:  March 30, 2006                                            
By:_________________________________